NO. 07-01-0160-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   APRIL 19, 2002
                          ______________________________

                                JOE REGINALD RANDLE,

                                                         Appellant
                                              v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

   FROM THE COUNTY CRIMINAL COURT AT LAW NO. 4 OF HARRIS COUNTY;

               NO. 102-4981; HON. JAMES E. ANDERSON, PRESIDING
                        _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

       Joe Reginald Randle (appellant) appeals his conviction for possession of

marihuana. Via seven issues, he complains that the trial court erred by 1) failing to strike

a juror for cause, 2) failing to suppress evidence found at his residence in violation of the

U.S. and Texas Constitutions and because the State failed to prove chain of custody, 3)

failing to suppress his oral statement which was obtained in violation of the U.S. and Texas

Constitutions, 4) failing to grant a mistrial after showing that the State had improper

contact with a juror, 5) failing to instruct a verdict based on illegally seized evidence and

6) entering judgment on a jury verdict when the record failed to show that the jury was

sworn. For reasons later stated, we affirm.
                                       Background

      The record reflects that Harris County sheriff’s deputies Huff and Tellez responded

to a “hang-up” 911 call wherein the dispatcher was unable to establish contact with the

residence from which the call was made. Upon arriving at that residence, Huff saw a pair

of women’s shoes positioned in a manner leading the deputy to believe the wearer had

been drug out of them. Upon reaching the front door, both officers noted that the door was

ajar, and both began announcing their arrival. Soon, appellant came to the door, and the

officers instructed him to step out. Officer Tellez frisked him for weapons and asked

whether anyone else was in the house. While this conversation was taking place, Huff

heard a woman crying inside the house. Upon entering the abode, Huff discovered a

woman who appeared to be upset and crying. Based upon her experience, Huff kept the

woman separated from appellant while she ascertained what had taken place. While

talking with the woman in a bedroom, Huff recognized a substance on the dresser as

marihuana. When asked by Huff “what’s this,” the female indicated that it was not hers.

      Huff returned outside and advised Tellez about the marihuana. Tellez then asked

appellant to whom the marihuana belonged. Appellant responded that it was his and that

he had smoked some earlier. Appellant was then placed under arrest for possession.

                             Issue One: Objectionable Juror

      In his first issue, appellant contends that “[t]he court erred by not disqualifying venire

person Erika Voegtli Manson for her expressions of inability to understand English.”

Specifically, Manson stated that she may “have a problem understanding all the

terminology in English because that’s not [her] first language.” During the defense’s voir

dire, the question was asked whether anyone thought it was possible for the police to


                                              2
embellish their reports. Manson needed to have the word “embellished” explained to her.

After defense counsel defined the word, Manson answered the question in the negative.

Upon conclusion of his voir dire, the following dialogue occurred at the bench:

      MR. HOWARD:          [defense counsel] Judge, as part of my challenge, I would like
                           to also bring her and identify - -

      THE COURT:           I didn’t follow who her is for the record.
.
      MR. HOWARD:          Juror No. 1. Her information form indicates that she was born
                           in Switzerland. During the State’s voir dire, she had indicated
                           that English was not her first language and that she may have
                           difficulty understanding all of the proceedings. During the
                           Defense’s voir dire - -

      MS. PHILLIPS:        If I could interrupt. I don’t think that she said she would have
                           difficulty understanding all the proceedings. She said some of
                           the legal terminology.

      THE COURT:           Right. The bottom line is that you’re questioning the jurors’
                           ability to hear and comprehend the full trial - -

      MR. HOWARD:          Yes. And to leave her on would prejudice my client and I
                           should not have to use a peremptory strike on her.

      THE COURT:           We talked to her both by the State and the Defense and
                           individually.

                            State, what is your response?

      MS. PHILIPS:         Your Honor, the State doesn’t feel like it’s going to be an unfair
                           burden on the Defense attorney’s client. The State feels like
                           she admitted that she may have some difficulty with some of
                           the legal terms, but would not have a problem letting
                           somebody know if she was having a difficult time with one of
                           the legal terms.

      THE COURT:           We talked to her and we have all adequately gotten responses
                           from her. She did flounder on the word embellish, but I will not
                           strike Juror 1 as English not being the primary language.
                           She’s obviously an intelligent, working, well-rounded person
                           whose English, I think, has been very good so far. So, the
                           challenge on Juror No. 1 is denied so far.


                                            3
       MR. HOWARD:           Judge - -

       THE COURT:            Your next challenge?

       MR. HOWARD:           I’m trying to make a record on this in that during voir dire,
                             Judge, I did not at that point attempt to disqualify her for
                             English because I thought that it was the practice of this Court
                             to do challenges after voir dire. That we would bring them up
                             and then we could have a more intimate discussion into her
                             capacity to - - to do - - to understand outside the presence of
                             all of the other jurors.

       THE COURT:            You got your ruling on that. On to the next challenge.

       MR. HOWARD:           All right. Judge, that’s the only challenge that I had.

       THE COURT:            You saw a potential for it, too. I agree.
                             State, any challenges for cause on the first six?

       MS. PHILLIPS:         No, Judge.

       THE COURT:            You’ve got three peremptory per side. See the Clerk.

After the jury was assembled, the Court asked if there were any objections, defense

counsel stated: “Judge, other than the one that I noted previously.” No further objections

were made.

       In order to preserve a complaint such as that at bar, the complainant must

demonstrate that (1) he exhausted all of his peremptory challenges, (2) the trial court

denied his request for additional peremptory challenges, and (3) he was forced to accept

an objectionable juror due to the court’s failure to grant a prior challenge for cause or grant

additional peremptory strikes. Coble v. State, 871 S.W.2d 192, 201 (Tex. Crim. App.

1993), cert. denied, 513 U.S. 829, 115 S. Ct. 101, 130 L. Ed. 2d 50 (1994); Credille v.

State, 925 S.W.2d 112, 115 (Tex. App. – Houston [14th Dist.] 1996, pet. ref’d.).

Furthermore, the complainant must not only identify the objectionable juror to the trial court



                                              4
before the jury is sworn, Credille v. State, 925 S.W.2d at 115, but also illustrate why the

juror was objectionable. Cooks v. State, 844 S.W.2d 697, 727 (Tex. Crim. App. 1992), 509
U.S. 927, 113 S. Ct. 3048, 125 L. Ed. 2d 732 (1993).

      In the case at bar, appellant failed to show that he had used all of his peremptory

strikes. Nor did he request additional strikes. Furthermore, appellant never identified to

the trial court any objectionable juror that he was forced to accept. Thus, the purported

error complained of was not properly preserved for our review.

         Issues Two and Three: Suppression of Evidence and Oral Statement

      In his second and third issues, appellant contends that the trial court erred by failing

to “suppress Marihuana found in appellant’s residence” and “suppress inculpatory oral

statements obtained from appellant during custodial interrogation.” Specifically, appellant

believes that because the officers arrived at his home with guns drawn and ordered him

out of his residence that he had been “seized and arrested” at that point in time. And,

because this purportedly was a warrantless arrest, article14.01 of the Texas Code of

Criminal Procedure governs the situation. Furthermore, appellant claims that none of the

exceptions described in Article 14.01 or any other statutes which permitted warrantless

arrests applied to the seizure of appellant. Moreover, because he was under arrest at the

time his utterances were made, the officers were obligated to Mirandize him. This they did

not do; therefore, any utterances he made were illegally obtained. We disagree.

       First, we must review a decision on a motion to suppress under an abuse of

discretion standard. LaSalle v. State, 923 S.W.2d 819, 823 (Tex. App. – Amarillo 1996,

pet. ref’d.). Although questions of law are subject to unfettered de novo review, the same

is not necessarily true with regard to mixed questions of law and fact. That is, the


                                             5
application of law to fact is a mixed question of law and fact. Guzman v. State, 955 S.W.2d
85, 89 (Tex. Crim. App. 1997). Furthermore, when the resolution of the ultimate questions

turn on an evaluation of the credibility and demeanor of the witnesses, then we afford

almost total deference to the manner in which the trial court applied the law to facts before

it. The same deference is afforded the trial court’s determination of the historical facts

involved. Id. In all other situations, we review de novo the manner in which the law is

applied. Id.

       Next, in reviewing seizures and detentions, we consider the fact that circumstances

short of probable cause to arrest may justify a temporary detention for the purpose of

investigation. Francis v. State, 896 S.W.2d 406, 409 (Tex. App. – Houston [14th Dist.]

1995, pet. ref’d.). To justify an investigative detention, the officer must have specific

articulable facts which, based on his experience and personal knowledge, and coupled with

logical inferences from those facts, warrant the intrusion. Joseph v. State, 865 S.W.2d
100, 102 (Tex. App. – Corpus Christi 1993, pet. ref’d.).

       In addition to articulable facts, the officer’s knowledge of the methods used and

characteristics exhibited by those involved in criminal activity, and the reaction, appearance

or demeanor of the individual being addressed are all factors that may be weighed when

determining the propriety of an investigative detention. Sheppard v. State, 895 S.W.2d
823, 825 (Tex. App. – Corpus Christi 1995, pet. ref’d.). Thus, officers may use such force

as is reasonably necessary to effect the goal of the stop. Morris v. State, 50 S.W.3d 89,

95 (Tex. App. – Fort Worth 2001, no pet. h.)

       In the case before us, Officer Huff testified that: 1) they had been dispatched

pursuant to a “911 hang-up” call; 2) contact could not be made with the residence of origin


                                              6
of the call; 3) upon arrival, the deputy observed a pair of female shoes in a position that

indicated that someone had been “drug out of them;” 4) the door was ajar or partly opened;

5) appellant came to the door and was told to come out; 6) even though drawn, the officers’

guns were held down to their sides; 7) the guns were holstered as soon as appellant

stepped out and Officer Tellez could search him for weapons; 8) she heard crying coming

from inside the house; 9) she observed a female who appeared to be upset and had puffy

eyes; and, 10) while investigating the circumstances surrounding the “911 hang-up” call

she observed what looked to be marihuana in plain view.

       Officer Tellez testified that: 1) he responded to a 911call that he believed involved

family violence; 2) upon his arrival at the scene, the house was dark and the front door

ajar; 3) while approaching the front door, appellant walked out in an “angry manner;” 4) he

detained appellant at the door and, after frisking him for weapons, began investigating the

circumstances surrounding the “911 hang-up” call; 5) he remained outside with appellant

and made sure he would not go anywhere before the investigation was completed; 6) he

saw a crying female at the door; 7) he kept appellant separated from the female as part

of the procedure required in “disturbance” calls; and, 8) upon learning of Huff’s discovery

of marihuana in the bedroom, he asked to whom it belonged to which appellant responded

that it was his and that he just smoked one joint earlier. Furthermore, Tellez testified that

up to the point of appellant’s admission appellant was not under arrest and that he was

being detained for the safety of the officer as well as that of the complainant who called.

       Based on the foregoing evidence, we conclude that one could reasonably infer that

appellant was not under arrest when he made his statements regarding the marihuana.

And, because he was not under arrest, the deputies were not obligated to Mirandize him.


                                             7
So too may one reasonably conclude that the marihuana was admissible as it had not

been obtained through an illegal seizure stemming from an unlawful arrest. Again, as

mentioned previously, appellant was not placed under arrest until after he stated that the

marihuana belonged to him. One may also reasonably conclude that the circumstances

justified entry into the abode for the purpose of investigating the safety of others via the

doctrine of emergency or exigent circumstances. See Torrez v. State, 34 S.W.3d 10, 15

(Tex. App. – Houston [14th Dist.] 2000, pet. ref’d.) (stating that officers may conduct a

warrantless search when there is reasonable cause to believe a person’s health or safety

is threatened.). And, being legitimately within the abode, the officers were entitled to seize

contraband within plain view. See Walter v. State, 28 S.W.3d 538, 541 (Tex. Crim. App.

2000)(discussing the elements required for the “plain view” doctrine.) Accordingly, we

overrule issues two and three.

                               Issue Four: Chain of Custody

       In his fourth issue, appellant challenges the admission of the marihuana found in

his house because there was a “fatal flaw in the chain of custody.” Appellant contends that

while Huff seized the marihuana and deposited it in the “police property room box,” a

deputy who was not at the scene of the crime and who never handled the evidence brought

it to court. Furthermore, there were “no signatures [of the deputy] to indicate that he had

ever handled the evidence before it was brought to court.”

       Again, appellant contends that the marihuana was inadmissible. This is allegedly

so because the State did not prove the chain of custody between the time Huff initially

obtained possession of the drug from appellant’s residence and the time Tellez picked it

up from the police station and brought it to court. However, Huff testified that she retrieved


                                              8
the evidence from the crime scene and deposited it in the police property room lock box.

Thereafter, Tellez testified that he retrieved the evidence from the police property room and

brought it to court. The county’s forensic chemist then identified the State’s exhibit as that

which was tested for marihuana. From this we see that the State established the beginning

and end of the chain of custody. Without evidence of tampering, questions involving gaps

in the chain of custody go to the weight of the evidence, not its admissibility. Lagrone v.

State, 942 S.W.2d 602, 617 (Tex. Crim. App. 1997), cert. denied, 522 U.S. 917, 118
S. Ct. 305, 139 L. Ed. 2d 235 (1997); Durrett v. State, 36 S.W.3d 205, 208 (Tex. App. - -

Houston [14th Dist.] 2001, no pet.); Garner v. State, 939 S.W.2d 802, 804-805 (Tex.

App. - - Fort Worth 1997, pet. ref’d.). Thus, the marihuana was admissible, and, any

questions regarding the gaps merely affected the weight to be accorded the evidence by

the fact-finder. Lagrone v. State, supra; Durrett v. State, supra; Garner v. State, supra.

This is especially so given the want of evidence suggesting that anyone tampered with the

substance once taken into custody by Huff. Accordingly we overrule appellant’s fourth

issue.

                               Issue Five: Improper Jury Contact

         In his fifth issue, appellant complains that the trial court erred by failing to grant his

motion for mistrial. This was allegedly so because the prosecuting attorney and a witness

in the case (also an employee with the District Attorney’s office) made contact with a juror,

Neal Goren (Goren). The contact occurred while Goren was having car trouble. The two

offered Goren the use of a cell phone to call for assistance. According to appellant, this

act “constituted an unsolicited favor” by the prosecuting attorney and the witness, which




                                                 9
created a favorable influence for the State. Moreover, appellant was “not afforded an

opportunity to render a comparable favor” to Goren or another juror.

       According to article 36.22 of the Texas Code of Criminal Procedure, “[n]o person

shall be permitted to converse with a juror about the case on trial except in the presence

and by the permission of the court."      TEX . CODE CRIM . PROC . art. 36.22 (Vernon Supp.

2002). When a juror converses with an unauthorized person about the case, injury to the

accused is presumed, and a new trial may be warranted. Quinn v. State, 958 S.W.2d 395,

401 (Tex. Crim. App.1997) (citing Robinson v. State, 851 S.W.2d 216, 230 (Tex. Crim.

App. 1991).     However, appellant has the burden of proving the allegation of juror

misconduct. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.1995),cert. denied,

517 U.S. 1106, 116 S. Ct. 1323, 134 L. Ed. 2d 475 (1996). In the case at bar, the record

consisted of the trial court speaking with Goren regarding the aforementioned incident.

The court asked Goren if the “contact cause[d] [him] to have any bias for or against either

side today?” To which Goren stated that it did not. Furthermore upon defense counsel’s

questioning, the trial court was told that Goren’s battery had died and that the prosecutors

offered the use of a phone. Furthermore, once Goren was recognized as a juror involved

in the case, they instructed him that they could not talk to him and left. Thus it is clear from

the record that no discussion of the case occurred.       Therefore, we overrule this issue.

                                Issue Six: Instructed Verdict

       Appellant, via his sixth issue, contends the trial court should have granted him an

instructed verdict because the marihuana was illegally seized, his oral statements were

illegally obtained, and the chain of custody was insufficiently established. In effect, he

renewed the same objections to the evidence previously urged. However, by our resolution


                                              10
of appellant’s issues two, three, and four, we determined that the evidence was admissible.

So, the trial court did not err in refusing to grant an instructed verdict. Accordingly, the sixth

issue is overruled.

                                 Issue Seven: Unsworn Jury

       Finally, appellant claims that the trial court erred in rendering judgment on the jury’s

verdict because the “record does not contain the oath language required by” article 35.22

of the Texas Code of Criminal Procedure. Because the record fails to show that the oath

was administered, then the verdict is allegedly “null and void.” And, because the jury’s

verdict is supposedly void, the judgement is void as well.

       We note that the record reflects that the trial court uttered the following: “Jurors, first

thing, please, stand for me and raise your right hand. This is your oath as a jury.” The

statement is followed by the following notation: “(The jury was sworn.)” It is apparent, from

the record, that the jury received the oath required by law to be given a jury. Thus, we

overrule his seventh issue.

       Accordingly, we affirm the judgment.

                                                            Per Curiam



Do not publish.




                                               11